Citation Nr: 0919989	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  02-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include an anxiety disorder and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from October 1943 to 
February 1946.  The appellant served with the US Navy Seabees 
in the Pacific Ocean during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Muskogee, Oklahoma.  When the claim was originally decided by 
to the RO, the issue on appeal was whether new and material 
evidence had been presented sufficient to reopen the 
appellant's claim for entitlement to service connection for 
PTSD.  The RO concluded that the appellant had not submitted 
new and material evidence and the appellant appealed that 
action.  

The Board subsequently concluded, in a Decision/Remand that 
was issued in August 2004, that the appellant had indeed 
submitted new and material evidence sufficient to reopen his 
claim for service connection.  The Board, after reopening the 
claim, subsequently remanded the claim for the purpose of 
obtaining additional medical evidence and military service 
records.  The claim was remanded to the RO via the Appeals 
Management Center (AMC).  The claim has since been returned 
to the Board for review.  

It is noted that the issue has been rephrased to included an 
anxiety disorder and an acquired psychiatric disorder along 
with PTSD.  This is in accordance with Sondel v. Brown, 6 
Vet. App. 218, 220 (1994) and Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) which obligates the VA to review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The appellant has been diagnosed as suffering from 
anxiety disorder (phobias unspecified) that at been 
etiologically linked to his military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, an 
anxiety disorder (phobias unspecified) was incurred in or 
aggravated by the appellant's military service.  38 U.S.C.A. 
§§ 1101, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has petitioned the VA asking that service 
connection be granted for the psychiatric condition he now 
suffers therefrom.  He contends that the condition began 
while he was serving in the US Navy as a Seabee.  Since 
service, he continued to suffer from the symptoms and 
manifestations of an anxiety disorder and he now asks that 
service connection be granted for such a condition.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection.

The appellant has contended that he has long suffered from a 
psychiatric disorder that began in or was the result of his 
military service during World War II.  He has maintained that 
while participating in the island-hopping campaigns in the 
South Pacific Ocean during World War II, he was exposed to 
conditions that led to the development of a neurosis.  He has 
stated that while serving as a Seabee, he was exposed to 
cramped quarters while aboard naval transport ships and he 
endured landing on enemy islands and setting up bases on 
hostile territory.  These conditions subsequently led to the 
development of the psychiatric disorder from which, he 
contends, he still suffers therefrom.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In conjunction with the appellant's claim, his private and VA 
medical treatment records have been obtained and included in 
the claims folder for review.  Those records indicate that 
prior to this claim and over the course of this appeal, the 
appellant has been given a number of mental disorders 
diagnoses.  He has been diagnosed as suffering from PTSD, 
anxiety, depression, phobias, and a "psychoneurosis".  As a 
result of the Board's reopening his claim for entitlement to 
service connection for PTSD, the claim was returned to the RO 
so that the appellant could undergo psychiatric testing to 
see whether the appellant was truly suffering from PTSD or 
from another mental disorder that may, or may not, have been 
caused by or the result of his military service.  

In April 2009, the appellant underwent a VA psychiatric 
examination.  The examiner reviewed all of the appellant's 
medical records and the claims folder.  After interviewing 
the appellant, the psychologist concluded that while the 
appellant may have experienced some wartime stressful events, 
a diagnosis of PTSD was not appropriate.  That is, the 
stressors complained about did not fit into the criterion of 
stressors described in the DSM-IV.  As such, the psychologist 
concluded that PTSD was not the proper diagnosis.  

Nevertheless, the examiner then wrote that the appellant had, 
for years, been suffering from situational type specific 
phobia (which is a type of an anxiety disorder per DSM-IV).  
The doctor further concluded that the appellant was suffering 
from a depressive disorder, not otherwise specified, 
secondary to the specific phobia.  The examiner then 
determined that the symptoms and manifestations of the 
condition began while the appellant was in service, and that 
he had continued suffer from the condition since being 
released from active duty.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The appellant's 
statements that he has proffered during the course of this 
appeal have not been contradictory.  Moreover, since the 
appellant filed his claim, his recitation of the symptoms 
produced by his psychiatric disorder, and how long the 
condition has bothered him, has remained consistent.  The 
Board finds that the appellant's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of an 
anxiety disorder - specific phobias - that a VA medical care 
provider has linked to the appellant's service in the US Navy 
during World War II.  Here the appellant has provided 
credible statements with respect to his long-standing mental 
condition.  Medical evidence that offers an alternative 
theory concerning the appellant's current diagnosis and the 
etiology of the condition has not been given or proffered.  
In view of the foregoing, the Board finds that the evidence 
is, at least, in equipoise.  Accordingly, the benefit of the 
doubt in resolving the issue on appeal shall be given to the 
appellant, and service connection for an anxiety disorder 
(phobias) is granted.  


ORDER

Entitlement to service connection for an anxiety disorder 
(phobias) is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


